Order entered July 29, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00837-CV

                           J&M SALES OF TEXAS, LLC, Appellant

                                               V.

                                 ANETTE H. SAMS, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-13851

                                           ORDER
       Before the Court is appellant’s motion to extend time to file its notice of appeal. We

GRANT the motion. Based on the record before the Court, it appears that the Court has

jurisdiction over this appeal. Accordingly, appellant’s brief is due on or before August 21, 2015.

TEX. R. APP. P. 38.6(a).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE